DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III in the reply filed on 05/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of Species A, Figures 1-4, in the reply filed on 05/12/2022 is acknowledged. The traversal is on the ground(s) that features from Figure 4 can be incorporated into Figures 5 and 6. This is not found persuasive because the features from Figures 1-4 that may be incorporated into Figures 5 and 6 is the shaft 20 comprising apertures 37 for delivering dye and sealant into the LAA; however, each of the species identified comprise a different occlusive device. As stated in the restriction requirement the technical feature required by all three species (the expandable balloon and shaft) is not a special technical feature as it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11, 31, 34, 35, 37, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not within the range of 50 to 150 words and it does not describe the claimed invention. Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because they contain gray and black shading in Figures 1-3 rendering them ineligible and insufficient quality so that all details in the drawings or photographs are reproducible in the printed patent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 36, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
At the time the application was filed, the applicant failed to disclose at a time subsequent to the determining step, expanding an expandable LAA occluding implant in the LAA as recited in new claims 33 and 36. The determining step is performed subsequent to expanding the inflatable member, wherein the inflatable member is removed after temporarily sealing off the LAA or the inflatable member is adapted to be a permanent LAA occluding implant. However, nowhere is it disclosed that subsequent to the determining step, which is subsequent to expanding the inflatable member [expandable LAA occluding implant], which “does not cause expansion of an implant” or “without expanding an implant”, expanding an additional expandable LAA occluding implant in the LAA. Therefore, the limitation is considered new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 13, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegel et al. (US Pub. No. 2016/0089151).
Regarding claim 12, Siegel discloses a method of occluding a left atrial appendage ("LAA”; for example, see paragraph 2) comprising delivering an inflatable member (balloon 140 or 140’) that is carried by an elongate member (132) to the LAA (for example, see Figure 9; balloon 140 having opposing sides 212, 216 carried on elongate member 132), inflating the inflatable member against one or more of LAA tissue, LAA ostium tissue, left atrium tissue adjacent a LAA ostium (for example, see Figure 9 and paragraph 79), wherein inflating the inflatable member does not cause expansion of an implant (balloon 140 lacks an implant thereon), at a time subsequent to expanding the inflatable member, injecting a dye from the elongate member into the patient, and determining if the dye is flowing between a location that is outside of the LAA and the LAA (for example, see paragraph 50 describing confirming minimal to no leakage from the LAA by observing flow of contrast media from the LAA around the balloon, thus determining if the dye is flowing between a location that is outside of the LAA and the LAA as claimed). 
Regarding claim 13, Siegel discloses delivering the inflatable member (balloon) comprises advancing the inflatable member (balloon) through a lumen of an access sheath that was previously positioned in the left atrium as part of a procedure attempting to deliver a LAA implantable device (for example, see paragraphs 74-75 describing an access catheter or device, which is considered the claimed access sheath, advanced through the venous vasculature to the heart and into the LAA prior to inserting 108/136 therethrough which is considered part of a procedure attempting to deliver a LAA implantable device).
Regarding claim 20, Siegel discloses inflating the inflatable member (balloon) comprises temporarily inflating the inflatable member (for example, see paragraph 87 describing the balloon 140 over a period time releases the inflation medium until it lies flat against the cured agent, thus is temporarily inflated).
Regarding claim 21, Siegel discloses inflating the inflatable member (balloon) comprises delivering a predetermined volume of inflation fluid into the inflatable member to inflate the inflatable member (the volume delivered is considered the predetermined volume of inflation fluid).
Regarding claim 22, Siegel discloses inflating the inflatable member (balloon) comprises inflating the inflatable member until it assumes a pre-set configuration (the balloons are inflated until it assumes the pre-set configuration illustrated in the Figures; see also paragraph 79).
Regarding claim 23, Siegel discloses advancing a curved distal member of the elongate member into the LAA until resistance is felt (for example, see paragraph 41 describing 136 having a soft interface with tissues within the LAA, which provides the claimed resistance).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 15, 16, and 28 is are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al.
Regarding claims 15 and 16, Siegal discloses sealing off the LAA is desirable and teaches injecting a sealant into the LAA to seal off the LAA (for example, see paragraphs 12 and 82-83). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sealed a ruptured opening in the LAA tissue, wherein sealing the ruptured opening in the LAA comprises injecting a sealant into the LAA as taught by Siegal to seal off the ruptured opening in the LAA. Doing so would have ensured the LAA is completely sealed off, thus reducing the risk of complications during and/or after the procedure.
Regarding claim 28, Siegel further discloses at a time subsequent to determining if the dye is flowing between a location that is outside of the LAA and the LAA, removing the inflatable member from the patient (for example, see paragraphs 43 and 85 describing the balloon may be removed at the end of the procedure). Siegel is silent as to whether the inflatable member is deflated. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have deflated the inflatable member as doing so would have facilitated its removal and prevent tissue damage as it is removed at the end of the procedure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 25, 2022